Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugahara (2013/0263229).
	Regarding claim 1, Sugahara discloses a radiographic imaging apparatus comprising a hardware processor (Sugahara, Fig. 2, portable terminal apparatus 1 having CPU 2), wherein the hardware processor performs: image generation of generating a radiograph according to received radiation (Sugahara, Fig. 2, input from imaging device through imaging control device to CPU); a determination of whether a use permission condition for permitting use of the apparatus is satisfied (Sugahara, Fig. 9, block 107); and when determining that the use permission condition is not satisfied, at least any one of specific operations: a first restriction operation of restricting operation of the apparatus (Sugahara, Fig. 9, note that without an authentication success no imaging is performed); a second restriction operation of subjecting the generated radiograph to processing for restricting use of the radiograph; and a notification operation of providing a notification regarding the use permission condition (Sugahara, Fig. 9, block 109).
	Regarding claim 4, Sugahara further discloses the hardware processor outputting the radiograph restricts output of the radiograph as the first restriction operation. (Sugahara, [0079])

	Regarding claim 9, Sugahara further discloses the hardware processor restricts generation of the radiograph as the first restriction operation. (Sugahara, Fig. 9, note that without an authentication success no imaging is performed)
	Regarding claim 11, Sugahara further discloses the hardware processor notifies as the notification operation: whether the use permission condition is satisfied; that an action to satisfy the use permission condition is encouraged; or that the operation of the apparatus is restricted. (Sugahara, [0071])
	Regarding claim 12, Sugahara discloses a radiographic imaging system comprising: a radiographic imaging apparatus comprising a hardware processor capable of generating a radiograph according to received radiation, determining whether a use permission condition for permitting use of the apparatus is satisfied, and transmitting the generated radiograph to another apparatus (Sugahara, [0077]); and a display apparatus capable of displaying the radiograph received from the radiographic imaging apparatus; wherein the hardware processor performs, when determining that the use permission condition is not satisfied, a restriction operation of restricting use of the generated radiograph or a notification operation of providing a notification regarding the use permission condition (Sugahara, [0071]).
	Regarding claim 13, Sugahara further discloses the hardware processor restricts display of the radiograph on the display apparatus as the restriction operation. (Sugahara, [0079])
	Regarding claim 14, Sugahara further discloses the hardware processor causes, as the notification operation, the display apparatus to display: whether the use permission condition is 
	Regarding claim 15, Sugahara discloses a computer-readable recording medium storing a program, wherein the program causes a radiographic imaging apparatus to execute processing, the radiographic imaging apparatus comprising a hardware processor that generates a radiograph according to received radiation, the processing including determination processing of determining whether a use permission condition for permitting use of the apparatus is satisfied, and specific operation processing that is performed when it is determined in the determination processing that the use permission condition is not satisfied, the specific operation processing causing at least any one of operations to be performed, the operations including a first restriction operation of restricting operation of the apparatus, a second restriction operation of subjecting the radiograph generated by an image generator to processing for restricting use of the radiograph, and a notification operation of providing a notification regarding the use permission condition (See above with respect to claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara.
	Regarding claims 2 and 3, Sugahara lacks explicit teaching of determining the validity of the license based on a number of days used or a number of radiographs generated. However, Sugahara does teach determining the validity of the license, (Sugahara at [0053] and throughout) and the verification of arbitrary contract terms such as duration, days of use, and number of uses is both arbitrary and technologically trivial.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara in view of Pestoni (20083/0086757).
	Regarding claim 7, Sugahara lacks explicit teaching of the hardware processor encrypts image data of the radiograph as the second restriction operation.
	However, use of data encryption to enforce license agreements is routine.  See Pestoni at [0001].
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use data encryption for its customary purpose of preventing access to material outside a given license agreement.
	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara in view of Oh et al. (2006/0010498).
	Regarding claim 8, Sugahara lacks explicit teaching of the hardware processor capable of transmitting the radiograph to another apparatus adds display restriction information to image data of 
	Restrictions on display, print, export, copy, and move are individually handlable by DRM, as indicated by Oh at [0080].  Communication of such restrictions to the user is routine.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to display to the user the restrictive covenants applied to the subject matter on display.
	Regarding claim 10, the combination of Sugahara and Oh further discloses the hardware processor capable of causing a storage to store image data of the radiograph restricts storage of the image data in the storage as the first restriction operation. (Oh, [0080], restrictions on “copy” and “export” both necessarily restrict storage)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there does not appear to be any acceptable motivation to modify the device of Sugahara to provide a health care provider with degraded radiographs.  This feature is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884